Citation Nr: 1427834	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  12-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for post-operative arthrotomy of the right knee and post-operative medial meniscectomy with degenerative joint disease and scars prior to January 28, 2011.

2.  Entitlement to an increased rating greater than 10 percent for limitation of motion of the right knee with arthritis, prior to January 28, 2011.

3.  Entitlement to an increased rating greater than 30 percent for post-operative arthrotomy of the right knee and post-operative medial meniscectomy with degenerative joint disease and scars on and after March 1, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board observes that evidence has been received and associated with the Veteran's claims file since the RO last considered his claim in March 2012, and there is no waiver of RO consideration in the claims file.  Although the Board would normally refer the Veteran's claim to his representative to determine whether the Veteran wished to waive RO consideration or have his claim remanded to the RO for initial consideration, as the Board finds that remand is warranted on a separate basis, the Board will return the case to the RO for consideration in the first instance to avoid additional delay.  See 38 C.F.R. § 19.31 (2013).

The Veteran's claims file reflects that he last underwent a VA examination assessing the severity of his service-connected right knee disorder in April 2010, and that he underwent right knee surgery in January 2011.  As the Veteran has not undergone a VA examination since his right knee surgery, and because the last VA examination was over four years ago, the Veteran should be provided with a more contemporaneous VA examination to ensure that the record reflects the current severity of his right knee disability.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Additionally, the Veteran has identified private treatment records which have not been associated with the claims file.  During his May 2013 hearing before the Board, the Veteran reported private treatment from Dr. Lombardi and J. Mitchell.  Although some of Dr. Lombardi's treatment records are in the claims file, it does not appear that all records have been obtained.  Accordingly, the RO should attempt to obtain all private treatment records from Dr. Lombardi and J. Mitchell.  Additionally, the RO should ensure that all VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159 (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records from the VA medical facility in Columbus, Ohio, and any associated outpatient clinics.  All attempts to obtain these records should be documented in the claims file.

2.  Provide the Veteran with a VA Form 21-4142 and request that he complete and submit it in favor of any private treatment records, to include all relevant private treatment records from Dr. Lombardi and J. Mitchell.  Additionally, the RO must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  Give the Veteran an opportunity to respond.

3.  Schedule the Veteran for a VA joints examination to determine the current severity of his right knee disability.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner.  Any appropriate diagnostic and/or radiologic testing should be conducted.  All ranges of motion of the knee should be tested using a goniometer, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The examiner should state whether the Veteran has chronic residuals of a right knee arthroplasty consisting of severe painful motion or weakness in the affected extremity.  The examiner should also determine whether the Veteran has recurrent subluxation or lateral instability of the knee and, if so, its severity.  Additionally, the examiner should fully describe any scar associated with the Veteran's right knee disability.  Any opinion stated should be accompanied by a complete rationale, citing pertinent in-service and/or post-service evidence as appropriate.

4.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
5.  Readjudicate the issues on appeal.  If any issue on appeal remains denied, issue a supplemental statement of the case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for the Veteran and his representative to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



